Exhibit 10.4

THIRD AMENDMENT TO HOTEL PURCHASE AND SALE AGREEMENT

This Third Amendment to Hotel Purchase and Sale Agreement (this “Amendment”) is
entered into effective as of January 10, 2019 (the “Effective Date”), between NF
II/CI TAMPA AIRPORT, LLC, NF II/CI FORT MYERS GULF CENTER, LLC, NF II/CI LITTLE
ROCK, LLC, NF II BEACHWOOD PARK EAST, LLC, HP BOULDER, L.L.C., NF II/CI TAMPA
AVION, LLC, NF II/CI KNOXVILLE, LLC, and NF II/CI FORT MYERS AIRPORT, LLC, each
a Delaware limited liability company (collectively, “Sellers”) and SREIT HOTEL
HOLDINGS, L.L.C., a Delaware limited liability company (“Buyer”).

A. Sellers and Buyer, as successor-in-interest to SCG Global Holdings, L.L.C., a
Delaware limited liability company (“Original Buyer”), have entered into a Hotel
Purchase and Sale Agreement dated as of July 31, 2018, as amended and assigned
by that certain First Amendment to Hotel Purchase and Sale Agreement dated
October 9, 2018, as further amended by that certain Second Amendment to Hotel
Purchase and Sale Agreement dated November 19, 2018 (as amended and assigned,
the “Agreement”), with respect to certain property more particularly described
therein. Capitalized terms used in this Amendment without definition have the
same meanings ascribed to those terms in the Agreement.

B. Sellers and Buyer now wish to modify the terms of the Agreement as set forth
in this Amendment as set forth herein.

NOW, THEREFORE, for and in consideration of the foregoing recitals, which are
incorporated herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Sellers and Buyer hereby agree as
follows:

1. Extension of Closing Deadline. The parties acknowledge and agree that with
respect to the Property owned by NF II Beachwood Park East, LLC, HP Boulder,
L.L.C., NF II/CI Tampa Avion, LLC, and NF II/CI Fort Myers Airport, LLC
(collectively, the “Extended Properties”), the Closing Date shall be 4:00 p.m.
local Atlanta, Georgia time on or before January 14, 2019. Notwithstanding the
foregoing, the parties may mutually agree to close on one or more of the
Extended Properties on January 11, 2019.

2. Fort Myers Gulf Center Operating and Easement Agreement Estoppel. The parties
acknowledge and agree that Costco Wholesale Corporation delivered an estoppel
related to that certain Operating and Easement Agreement dated January 6, 2005,
recorded in OR Book 4550, Page 4312 in the Official Records of Lee County,
Florida (as the same has been amended, the “OEA”) on November 13, 2018 (the
“Costco Estoppel”). Sellers agree to indemnify Buyer for any loss suffered by
Buyer as a result of the acts or omissions of NF II/CI Fort Myers Gulf Center,
LLC or NF II/CI Fort Myers Gulf Center Op Co, LLC with respect to the OEA
occurring or arising after November 13, 2018 and prior to Closing making any
statement in the Costco Estoppel untrue or incorrect, subject, however, in all
respects to Section 12.1 of the Agreement.

3. Miscellaneous. As expressly modified herein, the Agreement remains in full
force and effect and Original Buyer, Buyer Assignee and Seller ratify and affirm
the Agreement as modified herein. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original and all of which shall
constitute the same instrument. This Amendment



--------------------------------------------------------------------------------

may be executed via facsimile or by “PDF scanned signature” and that facsimile
or PDF shall be deemed an original for all purposes. This Amendment shall be
governed by and construed in accordance with the internal laws of the State of
Georgia. If a provision of this Amendment conflicts with a provision of the
Agreement, this Amendment shall supersede and control.

[Signatures appear on following pages]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Sellers and Buyer have executed this Amendment as of the
date and year first above written.

 

SELLERS:

NF II/CI TAMPA AIRPORT, LLC,

a Delaware limited liability company

NF II/CI FORT MYERS GULF CENTER, LLC,

a Delaware limited liability company

NF II/CI LITTLE ROCK, LLC,

a Delaware limited liability company

NF II BEACHWOOD PARK EAST, LLC,

a Delaware limited liability company

HP BOULDER, L.L.C.,

a Delaware limited liability company

NF II/CI TAMPA AVION, LLC,

a Delaware limited liability company

NF II/CI KNOXVILLE, LLC,

a Delaware limited liability company

NF II/CI FORT MYERS AIRPORT, LLC,

a Delaware limited liability company

 

By:

 

/s/ Mark K. Rafuse

Name: Mark K. Rafuse

Title: Vice President

[Signatures continue on following page]

 

3



--------------------------------------------------------------------------------

BUYER:

 

SREIT HOTEL HOLDINGS, L.L.C.,

a Delaware limited liability company

By:  

/s/ Akshay Goyal

Name:   AKSHAY GOYAL Title:   AUTHORIZED SIGNATORY

[Signature Page to Third Amendment to Hotel Purchase and Sale Agreement]